TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT SUPPLEMENTAL LETTER TO THE LOAN AGREEMENT To: Claremont Shipping Corp., Yorkshire Shipping Corp. and TBS International Limited Commerce Building One Chancery Lane Hamilton HM12 Bermuda Attn: William J. Carr Copy: TBS Shipping Services Inc. 612 East Grassy Sprain Road Yonkers, NY 10710 U.S.A. Attn:Ferdinand V. Lepere 24 March Dear Sirs Loan Agreement dated 7 December 2007 made between (i) Claremont Shipping Corp. and Yorkshire Shipping Corp. as joint and several Borrowers and (ii) Credit Suisse as Lender and Swap Bank relating to a term loan facility of US$40,000,000 as supplemented by an amendment letter dated 19 March 2008 (together the “Loan Agreement”) We refer to the Loan Agreement.Words and expressions defined therein shall have the same meaning when used herein except as expressly provided in this supplemental letter. We refer to your request to make a voluntary prepayment under the Loan Agreement in an amount of US$3,000,000 (plus any breakage accrued interest and breakage costs applicable thereto).Notwithstanding the terms of Clause 7.9 of the Loan Agreement, we agree that such prepayment shall be applied in order of maturity and pro rata against each Advance as follows: 1. in respect of the Ship A Advance such prepayment shall be applied against the two instalments each of US$750,000 due on 12 September 2009 and 12 December 2009; for the avoidance of doubt the repayment of instalments for this Advance shall continue thereafter in the manner described in the Loan Agreement and the next repayment of US$437,000 shall be paid on 12 March 2010; and 2. in respect of Ship B Advance such prepayment shall applied against the two instalments each of US$750,000 due on 19 August 2009 and 19 November 2009; for the avoidance of doubt the repayment of instalments for this Advance shall continue thereafter in the manner described in the Loan Agreement and the next repayment of US$750,000 shall be paid on 19 February 2010. In addition we refer to your request that we agree to waive your compliance with certain financial covenants under the Loan Agreement for the period commencing from the date of signing of this letter up to 1 January 2010 at 12:00a.m.
